723 S.E.2d 442 (2012)
314 Ga. App. 233
KNIGHT
v.
CITY OF HOGANSVILLE et al.
No. A11A2269.
Court of Appeals of Georgia.
Decided January 24, 2012.
Reconsideration Denied February 21, 2012.
Graylin C. Ward, Newnan, for appellant.
Whalen & Westbury, Andrew J. Whalen III, Leigh C. Hancher, Griffin, for appellee.
MILLER, Judge.
Christi Knight fell and was injured when her right foot became caught in an uncapped sewer clean out that was owned and maintained by the City of Hogansville (the "City"). Knight sued the City, asserting various claims of negligence for failure to maintain and/or inspect the sewer clean out. The City moved for summary judgment, arguing that Knight's claims were barred by the doctrine of sovereign immunity, that it had no duty to maintain the area, and that it had no notice of the alleged defect. The trial court granted the City's motion. Knight appeals from that ruling, contending that the trial court erred in concluding that the City had no notice of the hazard. As Knight has failed to include key portions of the record required for appellate review of this issue, we must affirm.
On appeal, the burden is on the appealing party to show error affirmatively by the record. When that burden is not met, the judgment in issue is assumed to be correct and must be affirmed. When an appellant fails to include evidence considered by the court on summary judgment, that omission is generally fatal.
(Citations and footnotes omitted.) Ligon v. Lumpkin County, 261 Ga.App. 435, 582 S.E.2d 504 (2003); see also Blazi v. Rich, 306 Ga.App. 529, 530-531(2), 702 S.E.2d 768 (2010) ("Our review is impossible if the appellant omits the very evidence at the heart of our inquiry.") (citations and punctuation omitted).
In her amended notice of appeal, Knight stated that the parties would submit the record and index to this Court. Knight failed, however, to include a copy of her deposition, which the trial court relied upon as evidence supporting its ruling. In the absence of Knight's deposition transcript, we must assume that the trial court's rulings were correct and affirm. Ligon, supra, 261 Ga.App. at 435, 582 S.E.2d 504; Blazi, supra, 306 Ga.App. at 531(2), 702 S.E.2d 768.
Judgment affirmed.
ELLINGTON, C.J. and DOYLE, P.J., concur.